DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on June 04, 2021.  In virtue of this communication, claims 1-23 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 11,056,801 in view of Jacomb-Hood et al. (US 2009/0009392).
As claims 1, 15 and 20, all limitations of claim 27 of the above patent include all limitations of claims 1, 15 and 20 of the instant application, except for specifying that the first plurality of antenna elements and the second plurality of antenna elements are located within a common aperture of the phased array antenna.
Jacomb-Hood discloses in figures 1-2 a phased array antenna comprising a first plurality of antenna elements (36, 38, 40, e.g., formed as a first plurality of antenna elements) and a second plurality of antenna elements (42, 44, 46, e.g., formed as a second plurality of antenna elements), wherein the first plurality of antenna elements and the second plurality of antenna elements are located within a common aperture (14, 16, e.g., formed as a common aperture or a common carrier thereof) of the phased array antenna (see figure 1 and paragraph 0009, e.g., “the phased array antenna elements may be included in the same or different phased array apertures”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the antenna of the invention in claim 27 of the above patent with a common aperture or carrier as taught by Jacomb-Hood for the purpose of providing a useful coverage signal thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Jacomb-Hood (see paragraph 0007).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8, 10, 12, 15-16, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacomb-Hood et al. (US 2009/0009392).
With respect to claims 1 and 20, Jacomb-Hood discloses in figures 1-2 a phased array antenna and a method thereof, comprising a carrier (14, 16, e.g., formed as a common carrier or aperture); a first plurality of antenna elements (36, 38, 40, e.g., formed as a first plurality of antenna elements) carried by the carrier and configured to transmit and/or receive signals at a first value of a parameter (having a first frequency thereof); and a second plurality of antenna elements (42, 44, 46, e.g., formed as a second plurality of antenna elements) carried by the carrier and configured to transmit and/or receive signals at a second value (having a second frequency thereof) of the parameter different from the first value of the parameter (paragraph 0029, e.g., “configured to receive at a different frequency”), wherein antenna elements of the first plurality of antenna elements and the second plurality of antenna elements are located within a common aperture (14, 16, e.g., formed as a common aperture or a common carrier thereof) of the phased array antenna (see figure 1 and paragraph 0009, e.g., “the phased array antenna elements may be included in the same or different phased array apertures”).

    PNG
    media_image1.png
    534
    729
    media_image1.png
    Greyscale

With respect to claim 3, Jacomb-Hood discloses that wherein the first value of the parameter is a first frequency (64-68, e.g., as first frequency thereof) and the first plurality of antenna elements is configured to transmit signals at the first frequency, and wherein the second value of the parameter is a second frequency (70-74, e.g., as second frequency thereof), different from the first frequency, and the second plurality of antenna elements is configured to receive signals at the second frequency (see figure 2).
With respect to claim 4, Jacomb-Hood discloses that wherein the parameter is selected from a group consisting of frequency, polarization, beam orientation, data streams, time multiplexing segments, and combinations thereof (see paragraph 0029).
With respect to claim 6, Jacomb-Hood discloses that wherein the antenna elements of the first and second pluralities of antenna elements are configured to transmit and/or receive signals at least in part during a same period of time (see figure 2 and paragraph 0042, e.g., “all four beams may be allocated to aperture 14 during periods”).
With respect to claim 7, Jacomb-Hood discloses in figure 2 that wherein the antenna elements of the first plurality are distributed in a first arrangement (14, e.g., as a first arrangement), and the antenna elements of the second plurality are distributed in a second arrangement (16, e.g., as a second arrangement).
With respect to claim 8, Jacomb-Hood discloses that wherein the first arrangement and the second arrangement are in circular or rectangular configurations (figure 1 shows rectangular configurations thereof).
With respect to claim 10, Jacomb-Hood discloses that wherein the first arrangement and the second arrangement are non-concentric configurations (see figure 1).
With respect to claim 12, Jacomb-Hood discloses that wherein the first arrangement receives or transmits a first beam (22) in a first direction and the second arrangement receives or transmits a second beam (28) in a second direction (see figure 1).
With respect to claim 15, Jacomb-Hood discloses in figures 1-2 a phased array antenna system, comprising: a carrier (14, 16, e.g., formed as a common carrier or aperture); a first plurality of antenna elements (36, 38, 40, e.g., formed as a first plurality of antenna elements)  carried by the carrier and configured to transmit signals (paragraph 0029, e.g., “transmitting and receiving signals”); and a second plurality of antenna elements (42, 44, 46, e.g., formed as a second plurality of antenna elements) carried by the carrier and configured to receive signals (paragraph 0029, e.g., “transmitting and receiving signals”), wherein antenna elements of the first plurality of antenna elements and the second plurality of antenna elements are located within a common aperture (14, 16, e.g., formed as a common aperture or a common carrier thereof) of the phased array antenna system (see figure 1 and paragraph 0009, e.g., “the phased array antenna elements may be included in the same or different phased array apertures”).
With respect to claims 16 and 22, Jacomb-Hood discloses that wherein the first plurality of antenna elements is included in a first array of antenna elements(36-40) configured to transmit signals (see paragraph 0029) at a first frequency and the second plurality of antenna elements is included in a second array of antenna elements (42-46) configured to receive signals (see paragraph 0029) at a second frequency, different from the first frequency (see figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jacomb-Hood et al. (US 2009/0009392) in view of Petersson et al. (US 10,333,633).
With respect to claims 2 and 21, Jacomb-Hood discloses all claimed limitations, as expressly recited in claim 1, except for specifying that wherein individual antenna elements of the first plurality of antenna elements and the second array of the antenna elements are interspersed.
Petersson discloses in figure 2 a phased array antenna comprising a first plurality of antenna elements (160a) and a second plurality of antenna elements (160b), wherein individual antenna elements of the first plurality of antenna elements and the second array of the antenna elements are interspersed (figure 2 shows the antennas 160a and 160b being interspersed).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify  the antenna of Jacomb-Hood with an interspersed feature as taught by Petersson for the purpose of providing efficient angle arrival estimation in turn enabling efficient beam management since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Petersson (see column 3 in lines 36-42).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jacomb-Hood et al. (US 2009/0009392) in view of Chen et al. (US 2003/0151550).
With respect to claim 9, Jacomb-Hood discloses all claimed limitations, as expressly recited in claims 1 and 7, except for specifying that the first arrangement and the second arrangement are concentric configurations.
Chen discloses in figure 1 a phased array antenna comprising a first antenna arrangement (34) and a second antenna arrangement (36), wherein the first arrangement and the second arrangement are concentric configurations (figure 8 shows concentric configurations thereof).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the antenna of Jacomb-Hood with a concentric configurations as taught by Chen for the purpose of improving a low cost product and providing phase shifts for the signals prior to transmitting the signal to radiating elements thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Chen (see paragraphs 0016-0017).
With respect to claim 11, the combination of Jacomb-Hood and Chen disclose that wherein the first arrangement and/or the second arrangement are in space tapered arrangements (see figure 8 of Chen shows space tapered arrangements thereof).
Claims 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacomb-Hood et al. (US 2009/0009392) in view of Lachner et al. (US 2008/0278370).
With respect to claims 13 and 17-18, Jacomb-Hood discloses all claimed limitations, as expressly recited in claims 1 and 7, except for specifying that wherein the first plurality of antenna elements is included in a first array of antenna elements including N antenna elements and the second plurality of antenna elements is included in in a second array of antenna elements including M antenna elements, wherein N and M are different.
Lachner discloses in figure 3 a phased array antenna comprising a first plurality of antenna elements (130a) is included in a first array of antenna elements including N antenna elements (having three antenna elements where N=3) and a second plurality of antenna elements (130b) is included in in a second array of antenna elements including M antenna elements (having two antenna elements where M=2), wherein N and M are different (see figure 3, e.g., where N being different with M).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the antenna of Jacomb-Hood with different numbers of the two array antennas thereof as taught by Lachner for the purpose of providing for high flexibility at high integration level and high efficiency since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claims 14 and 19, the combination of Jacomb-Hood and Lachner disclose that wherein the first array of antenna elements occupies a first area (having a first area where the first array antenna 130a thereof) within the common aperture and the second array of antenna elements occupies a second area (having a second area where the first array antenna 130b thereof) within the common aperture and wherein the first area is contained within the second area (see figure 3 of Lachner).
Allowable Subject Matter
Claims 5 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Ward et al. – US 6,167,286
Prior art Pozgay – US 2010/0026574
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 28, 2022